IN THE SUPERIOR C()URT ()F THE STATE OF DELAWARE

STATE OF DELAWARE
V. ID# 84006375Dl
WILLIAM TATEM,

Defendant.

Upon Consideration Of Defendant’S Motion for POSt-Conviction Relief,
Denied

Date Submitted: October ll, 2018
Date Decided: November 8, 2018

(BME_R

Amanda J. DiLiberto, Esquire, Department Of Justice, 820 Nor“rh French Street,
Wilmington, Delaware, 19801. Deputy Attorney General.

William Tatem, Pro Se.

Scott, J.

This 5th day of November, 2018, upon consideration of Defendant’s Motion
for Postconviction Relief pursuant to Superior Court Criminal Rule 61, is appears to
the Court that:
1. ln 1984, a jury found Defendant guilty of Rape in the First Degree,
Kidnapping in the First Degree, Possession of a Deadly Weapon during
the Commission of a Felony, and Possession of a Deadly Weapon by a
Person Prohibited. Defendant Was sentenced to life in prison for the Rape
and Kidnapping convictions, and six years for the remaining convictions
Defendant’s convictions Were affirmed by the Supreme Court in 1986.l

2. Defendant has filed several Motions for Postconviction Relief under Rule
35 and Rule 6l. These Motions have all been denied.2

3. The Court must address Defendant’s Motion in regard to Rule 61(i)
procedural bars to relief before assessing the merits of his motion.3 As
defendant has previously filed Motions for Postconviction Relief in this
Court, the Motions must satisfy the pleading requirements of

subparagraphs (2)(i) or (2)(ii) of subdivision (d) of Rule 61.4

 

l Tatem v. State, 504 A.2d 573 (Del. 1986).

2 See; Tatem v. State, 504 A.2d 573 (Del. 1986), 787 A.2d 80 (Del. 2001), 9and 57
A.2d 2 (Del. 2008); See also; State v. Tatem, 1987 WL 847753 (Del. Super. Ct.
1987), 1987 WL 847754 (Del. Super. Ct. 1987), 2003 WL 22048227 (Del. Super.
Ct. 2003), 2008 WL 1922293 (Del. Super. Ct. 2008).

3 Younger v. State, 580 A.2d 552, 554 (Del. 1990).

4 Super. Ct. Crim. R. 61 (i) (2).

4. Second or subsequent motions under this rule shall be summarily
dismissed, unless the movant was convicted after a trial and the motion
either:

a. pleads with particularity that new evidence exists that creates a
strong inference that the movant is actually innocent in fact of the
acts underlying the charges of which he was convicted; or

b. pleads with particularity a claim that a new rule of Constitutional
Law, made retroactive to cases on collateral review by the United
States Supreme Court or the Delaware Supreme Court, applies to the
movant's case and renders the conviction or death sentence invalid.5

5. Defendant is correct in his assertion that a claim of lneffective Assistance
of Counsel claim could not be raised in a direct appeal.6 However, the
rules require a Defendant’s first motion to “specify all the grounds for
relief which are available to the movant and of which the movant has or,
by the exercise of reasonable diligence, should have knowledge, and shall
set forth in summary form the facts supporting each of the grounds thus

specified.”7

 

5 Super. _Ct. Crim. R. 61 (d).

6 See State v. Berry, 2016 WL 5624893, at *4 (Del. Super. Ct. June 29, 2016); see
also Watson v. State, 2013 WL 5745708, at *2 (Del. Oct. 21, 2013).

7 Super. Ct. Crim. R. 61 (b) (2).

6. A claim for lneffective Assistance of Counsel cannot be raised on direct
appeal, and is properly addressed in a Rule 61 Motion.8 However,
Defendant was required to raise this claim in prior proceedings before the
Court.

7. Defendant has previously claimed lneffective Assistance of Counsel in
relation to his trial. The Court found the argument to be without merit and
denied a Motion for Postconviction Relief.9

8. The Supreme Court noted in a 2001 decision regarding this case,
Defendant’s claims of ineffective assistance of counsel were procedurally
barred as repetitive.10

9. Similarly, Defendant did not raise an ineffective assistance of counsel
claim in his 2008 Rule 61 motion for Motion for Postconviction Relief.11

10. Rule 61 provides for the appointment of counsel in certain
circumstances.12 However, the right to counsel is limited to a petitioner’s
first motion for postconviction relief.13 The amended Rule 61 providing

an indigent defendant the right to counsel in their first postconviction

 

8 See State v. Berry, 2016 WL 5624893, at *4 (Del. Super. Ct. June 29, 2016); See
also Watson v. State, 2013 WL 5745708, at *2 (Del. Oct. 21, 2013).

9 State v. Tatem, 1986 WL 9027 (Del. Super. Ct. 1986).

10 Tatem v. State, 787 A.2d 80, 82 (Del. 2001).

11 State v. Tatem, 2008 WL 1922293 (Del. Super. Ct. 2008).

12 Super. Ct. Crim. R. 61 (e).

13 See; State v. Roten, 2013 WL 4744681 (Del. Super. Ct. 2013).

motion was adopted in 2013. In amending the Rule, this Court stated the
right was not retroactive, and applied only to first Postconviction motions
pending as of May 6, 2013.14
11.An evidentiary hearing is only granted if one is desirable.15 This Court is
not required to conduct an evidentiary hearing for a postconviction motion
if, “on the face of the motion, it appears that the petitioner is not entitled
to relief.”16
Defendant’s Motion for Postconviction Relief is procedurally barred as
repetitive. Defendant has not pleaded with any particularity that there is new
evidence creating a strong inference that he is actually innocent, nor a new rule of

constitutional law, applicable to his case which would render his conviction invalid.

The Defendant’s Motion for Postconviction Relief pursuant to Rule 61 is
hereby DENIEDl without further proceedings

IT IS ORDERED

M

The Honorable Cal)fm L. Scoft, Jr.

 

14 State v. Roten, 2013 WL 4744681, at *2 (Del. Super. Ct. S€pt. 3, 2013), affd, 80
A.3d 961 (Del. 2013).

15 Super. Ct. Crim. R. 61 (h).

16 Johnson v. State, 129 A.3d 882 (Del. 2015)